Application by counsel pursuant to People v Saunders (52 AD2d 833) to be relieved, on the view that no nonfrivolous issues are presented in this appeal from a judgment of the Supreme Court, New York County (Luis M. Ñeco, J.), rendered on March 18, 1985, convicting defendant after a jury trial of burglary in the second degree, and sentencing him as a second violent felony offender to an indeterminate term of imprisonment of from 6 to 12 years, granted, to the extent of relieving counsel and assigning new counsel to represent the defendant.
Counsel moves to be relieved under the principles set forth in People v Saunders (52 AD2d 833, supra) on the ground that no nonfrivolous issues are presented. Our examination of the record persuades us that issues which we do not deem frivolous are presented. We note further that counsel’s excessively short brief in this appeal from a jury trial does not adequately discharge his responsibility to inform the court of the nature of the examination that he made which led him to the conclusion, with which we disagree, that no nonfrivolous issues are presented. Concur — Sandler, J. P., Kassal, Ellerin, Wallach and Smith, JJ.